      Case 2:19-cv-13734-ILRL-DMD Document 62 Filed 04/28/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 BRIAN REYES                                                                    CIVIL ACTION

 VERSUS                                                                            NO. 19-13734

 DOW CHEMICAL COMPANY, et al.                                                 SECTION “B” (3)

                                             ORDER

       Before the Court is a Motion to Fix and Waiver of Attorneys’ Fees (“Motion”) (Rec. Doc.

No. 45), filed by plaintiff, Brian Reyes (“Reyes”). Defendant, Dow Chemical Company (“Dow”),

filed a response (Rec. Doc. No. 47).

       On December 28, 2020, the Court partially granted Reyes’ motion for contempt and

ordered that Reyes file a motion to fix attorneys’ fees. (Rec. Doc. No. 43). On January 8, 2021,

Reyes filed the instant motion. In the motion, Reyes asserts that he is no longer seeking attorneys'

fees and requests that the Court award attorneys’ fees in the amount of $0.00 on the basis that

defendants, “have recently been cooperating in moving this case forward since the filing of and

hearing on Plaintiff’s Motion for Contempt.” (Rec. Doc. No. 45-1 at p. 1). Dow has filed a response

praying that the Court adopt the Reyes’ request to waive attorney’s fees. Accordingly,

       IT IS ORDERED that the Motion to Fix and Waiver of Attorneys’ Fees (Rec. Doc. No.

45) is GRANTED.

       New Orleans, Louisiana, this 27th day of April, 2021.

                                             ______________________________________
                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE
